Response to Arguments
Applicant’s argument filed 02/18/2022 with respect to rejections of Claims 1, 12 and 21 under 35 U.S.C. § 103 has been fully considered, however not persuasive.
Applicant traverses the ejection of the Claims and provides following reasonings;
 Claim 1 recites, inter alia, the lid being removable and having a nozzle which sprays coolant that impinges on the exposed cooling surface of the computer processor.
Applicant argues that the cited reference (EP3188230A1) to Oprins fails to teach , suggest or disclose at least nozzles being located in a lid. 
Applicant reasons that Oprins nozzle is located in the wall, which is “Part 1” in Fig 4 of Oprins. Applicant further states that upon closer inspection of Fig 4 and the lines between elements therein, it is clear that the nozzle in Fig 4 is separate from the lid, and the lid does not have a nozzle. 
In contrast Applicant’s lid has nozzles and nozzles are part of the lid rather than the wall which provides certain advantages such as user being able to remove the lid prior to removing the wall assembly, having a full, unobstructed access to the spray chamber cavity above the processing (CPU) unit which allows clean-up of remaining coolant within the chamber and preventing leakage of coolant onto the board prior to the wall removal.   
The Examiner respectfully disagrees.
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during 
	The Examiner revisited the rejection of Claim 1, and believes that in a broadest reasonable interpretation, consistent with specification Oprins properly teaches or suggests the limitation of Claim 1 drawn to “the lid being removable and having a nozzle which sprays coolant that impinges on the exposed cooling surface of the computer processor”. Fig 4 of Oprins liquid cooling apparatus as is illustrated below;

    PNG
    media_image1.png
    328
    687
    media_image1.png
    Greyscale

	consists of three distinct parts (Part 1/Part 2/PCB) brought together as a combined liquid-tight cooling apparatus by means bolts and O-rings.
	As illustrated above the O-ring between Part 1 and Part 2 ensures that these two distinct separate parts are liquid-tight and sealed. 
	As is also clearly illustrated above chilled water enters the inlet of part 2 and follows through the nozzle before impinging on exposed cooling surface of the chip. 
	The nozzle has to be an element of part 2 (cited as the lid), otherwise there would have been separate O-ring between the nozzle and the reminder of the body of cited as the lid).
	Furthermore, one of an ordinary skilled in the art would have no difficulty removing the bolts between part 1 and part 2 and separating part 2 (inlet/outlet/nozzle, cited as the lid) assembly from the part 1 (wall) assembly, providing access to spray chamber cavity above the chip, allowing clean-up of remaining coolant within the chamber cavity and preventing leakage of coolant onto the board prior to removal of part 1 (wall) assembly.
	According, the Examiner submits that in a broadest reasonable interpretation, consistent with the specification Fig 4 of Oprins properly teaches or suggest the limitation of Claim 1 drawn to “the lid being removable and having a nozzle which sprays coolant that impinges on the exposed cooling surface of the computer processor.”  
	In response to Applicant’s piecemeal analysis of the references, that cited (US 2017/0245394) to Matte that, Mate’s system does not allow removal of the lid prior to the wall, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCP 1981), Matte in rejection of Claim only provides teaching with respect to limitation of Claim 1 drawn to “wherein the board fastening system comprises mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board”, no-where is Matte teachings are cited with respect to a lid removal prior to the wall. 

	Matte’s mounting arms are simply cited in rejection of Claim 1 to teach or suggest “wherein the board fastening system comprises mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board” limitation of Claim 1.
	One of an ordinary skilled in the art would agree that Oprins would have been appraised of using Matte’s mounting arms by replacing the pair of bolts of Oprins attaching the PCB to part 1 (wall) with mounting arms of Matte attached to part 1 (wall), securing the part 1 (wall) to the PCB, as mounting arms of Matte provide better balance and securing means for the O-ring of Oprins positioned between the chip and part 1 (wall). The combination is proper and provide better securing means to Oprins cooling wall) of Oprins and secured to the PCB.
	Accordingly, Examiner submits the in a broadest reasonable interpretation consistent with the specification, Oprins could be properly modified with Matte’s arms providing a better securing means for Oprins cooling apparatus.
	In response to Applicant’s remark that the instant invention is with respect to a cooling apparatus incorporating a nozzle that “sprays”, (atomized or finely sized droplets of fluid) coolant that impinges on the exposed cooling surface of the computer processor being different than “microjet” ( stream of fluid) coolant that impinges on the exposed cooling surface of the computer processor, which is an important difference between the two liquid cooling apparatuses. The Examiner respectfully disagrees.
	Merriam Webster dictionary defines “spray”, as “a jet of vapor of finely divided liquid”, therefor just using the term ‘jet’ or “spray” does not distinguish separate technologies. 
	Accordingly, Examiner submits that in a broadest reasonable interpretation consistent with the specification, the Claim 1 limitation of “a spray chamber for cooling a computer processor” is properly taught or suggest by Oprins liquid cooling apparatus as cited in rejection of Claim 1 in final office action dated 12/20/2021.

 /AMIR A JALALI/ Examiner, Art Unit 2835                                                                                                                                                                                                       
	
/ZACHARY PAPE/Primary Examiner, Art Unit 2835